SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

466
KA 15-00474
PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTHONY N. MORGAN, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Thomas E. Moran, J.), rendered October 14, 2014. The judgment
convicted defendant, upon his plea of guilty, of manslaughter in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of manslaughter in the first degree (Penal Law
§ 125.20 [1]). We agree with defendant that his waiver of the right
to appeal does not encompass his challenge to the severity of the
sentence. “ ‘[N]o mention was made on the record during the course of
the allocution concerning the waiver of defendant’s right to appeal
his conviction that he was also waiving his right to appeal the
harshness of his sentence’ ” (People v Grucza, 145 AD3d 1505, 1506).
We nevertheless reject defendant’s contention that the bargained-for
sentence is unduly harsh and severe.




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court